DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 10/28/2021. Claims 1-2 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 10/28/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,533 in view of Lin et al. (US 2019/0297577) (hereinafter “Lin”).
Instant Application Claim 1 Claims
‘533 Patent Claim 1 Claims
A method of wireless communication at a user equipment (UE), comprising:
A method of wireless communication at a user equipment (UE), comprising:
selecting a first synchronization signal burst set (SSBS) occurrence during which to perform a loop tracking task and a radio link management (RLM) task during an OFF duration of a connected-mode discontinuous reception (CDRX) cycle;
selecting a first synchronization signal burst set (SSBS) occurrence during which to perform a loop tracking task and a radio link management (RLM) task during an OFF duration of a connected-mode discontinuous reception (CDRX) cycle;
determining whether the UE can perform a measurement task associated with at least a frequency range during the first SSBS occurrence; and
determining whether the UE can perform a third task associated with at least a frequency range during the first SSBS occurrence; and
performing the measurement task associated with the at least a frequency range during the first SSBS occurrence.
performing the third task associated with the at least a frequency range during the first SSBS occurrence.


Rationale:
From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘533 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be further specifying the third task is the measurement task.  Such difference is deemed obvious to those skilled in the art of claim drafting to replace a difference parameter in a subsequent filed application from reading claims in a prior-filed application to seek a well-rounded protection for a disclose invention. 
For argument sake, let’s say that claim 1 of the ‘533 patent fail to teach the third task is the measurement task in a manner as called for in claim 1 of the instant application.  However, such limitation lacks thereof from claim 1 of the ‘533 patent is well-known and taught by Lin.
In an analogous art in the same field of endeavor, Lin teaches a method of a user equipment (UE) for power saving comprising, among other things, the limitation of PoSS (power saving signal) is used by a UE as additional reference (RS) for channel tracking/measurement, resynchronization and RRM measurements in RRC_ CONNECTED or RRC_INACTIVE/IDLE state (Lin, paras [0035] to [0342]).  Such teaching is corresponding to specifying the third task is the measurement task in a multi-task environment using the PoSS.
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Lin’s teaching of PoSS used by a UE as additional reference (RS) for channel tracking/measurement, resynchronization and RRM measurements in RRC_ CONNECTED or RRC_INACTIVE/IDLE state into claim 1 of the ‘533 patent to arrive the claim invention. A motivation for doing so would be to save power for UE (Lin, para [0021] and thereinafter).

Instant Application Claim 2 Claims
‘533 Patent Claim 1 Claims
A method of wireless communication at a user equipment (UE), comprising:
A method of wireless communication at a user equipment (UE), comprising:
selecting a first synchronization signal burst set (SSBS) occurrence during which to perform a loop tracking task and a radio link management (RLM) task during an OFF duration of a connected-mode discontinuous reception (CDRX) cycle;
selecting a first synchronization signal burst set (SSBS) occurrence during which to perform a loop tracking task and a radio link management (RLM) task during an OFF duration of a connected-mode discontinuous reception (CDRX) cycle;
determining whether the UE can perform a search task associated with at least a frequency range during the first SSBS occurrence; and
determining whether the UE can perform a third task associated with at least a frequency range during the first SSBS occurrence; and
performing the search task associated with the at least a frequency range during the first SSBS occurrence.
performing the third task associated with the at least a frequency range during the first SSBS occurrence.


Rationale:
From the above claim comparison, one can see that claim 2 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘533 patent.  There is a difference between the claims depicted in the bolded words.  The difference appears to be further specifying the third task is the measurement task.  Such difference is deemed obvious to those skilled in the art of claim drafting to replace a difference parameter in a subsequent filed application from reading claims in a prior-filed application to seek a well-rounded protection for a disclose invention. 
For argument sake, let’s say that claim 1 of the ‘533 patent fail to teach the third task is the search task in a manner as called for in claim 1 of the instant application.  However, such limitation lacks thereof from claim 1 of the ‘533 patent is well-known and taught by Lin.
In an analogous art in the same field of endeavor, Lin teaches a method of a user equipment (UE) for power saving comprising, among other things, the limitation of PoSS (power saving signal) is used by a UE as additional reference (RS) for channel tracking/measurement, resynchronization and RRM measurements in RRC_ CONNECTED or RRC_INACTIVE/IDLE state (Lin, paras [0035] to [0342]).  Such teaching is corresponding to specifying the third task is the measurement task in a multi-task environment using the PoSS.
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Lin’s teaching of PoSS used by a UE as additional reference (RS) for channel tracking/measurement, resynchronization and RRM measurements in RRC_ CONNECTED or RRC_INACTIVE/IDLE state into claim 1 of the ‘533 patent to arrive the claim invention. A motivation for doing so would be to save power for UE (Lin, para [0021] and thereinafter).

Allowable Subject Matter
It is noted that claims 1-2 of the instant application recite variously and essentially the same limitations as those in claim 1 of the ‘533 patent.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qualcomm Incorporated, Evaluation Methodology and Results for UE Power Saving, 3GPP TSG-RAN WG1 #96 R1-1903374, 27 pages, March 2019.
ATIS.3GPP.38.840.V1600, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Study on User Equipment (UE) power saving in NR (Release 16), 74 pages, June 2019.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 27, 2022